DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,285,147 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, See Table Below:
Claims of the Instant Application
Claims of Patent 10,285,147 B2
Regarding claim 1: A method for wireless communication, comprising: identifying a first set of wireless resources for synchronization signal transmissions and a second set of wireless resources for broadcast channel transmissions, the first set of wireless resources comprising a first set of frequency resources that span a first bandwidth and the second set of wireless resources comprising a second set of frequency resources that span a second bandwidth that overlaps at least a portion of the first bandwidth; identifying locations of reference signal resources within the second set of wireless resources based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth; and receiving reference signal transmissions using the reference signal resources.
In Combination with Claim 13
wherein the second set of wireless resources comprises a first subset of time resources and a second subset of time resources, and wherein the method further comprises: identifying locations of reference signal resources within the first subset of time resources and the second subset of time resources; determining a waveform of the reference signal transmissions based at least in part on the locations of the reference signal resources; and performing a channel estimation based at least in part on the received reference signal transmissions and the determined waveform of the reference signal transmissions.
Regarding claim 1: A method for wireless communication, comprising: identifying a first set of wireless resources for synchronization signal transmissions and a second set of wireless resources for broadcast channel transmissions, the second set of wireless resources comprising a first subset of time resources and a second subset of time resources; identifying locations of reference signal resources within the first subset of time resources and the second subset of time resources, wherein the first subset of time resources and the second subset of time resources have different reference signal waveforms; receiving reference signal transmissions over the reference signal resources; determining a waveform of the reference signal transmissions based at least in part on the locations of the reference signal resources; and performing a channel estimation based at least in part on the received reference signal transmissions and the determined waveform of the reference signal transmissions.


	As can be seen from the table above, the limitations of claim 1 in combination with dependent claim 13 substantially read-on the claim of the ‘147 Patent, such that the allowance of the claims would unjustifiably time-wise extend the Patent rights of the ‘147 Patent. Thus a terminal disclaimer is required.	
Independent Claims 15, 28, and 30, are similarly rejected for reciting features similar to claim 1, along with each of their respective dependent claims are similarly rejected for their dependency thereon. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0084593 A1) in view of Pan et al. (US 2019/0357159 A1).
Regarding claims 1 and 28, Chen discloses:
a processor (fig.6 which discloses a controller/processor),
memory (fig.3 element 360 which teaches the memory) in electric communication with the processor (fig.3 which discloses a memory communicatively coupled with the processor); and
instructions stored in the memory (par.[0009] discloses software stored in the memory) and executable by the processor (fig.2 discloses that the memory is coupled with the controller) to the cause the apparatus to perform a method for wireless communication (par.[0003] discloses 5G wireless communications), comprising: 
identifying a first set of wireless resources for synchronization signal transmissions (Fig.6 and par.[0155] describe the PSS/SSS configuration on frequency and time resources, wherein the PSS/SSS use 63 sub-carriers) and a second set of wireless resources for broadcast channel transmissions (fig.6 and par.[0155] describe the PBCH frequency, wherein the PBCH uses 72 sub-carriers), the first set of wireless resources comprising a first set of frequency resources that span a first bandwidth (fig.6 wherein the PSS/SSS resources span 63 sub-carriers) and the second set of wireless resources comprising a second set of frequency resources that span a second bandwidth (fig.6 which teaches that the PBCH spans 72 sub-carriers) that overlaps at least a portion of the first bandwidth (fig.6 wherein the PSS/SSS and PBCH are transmitted in the center of the bandwidth, and that the 63 sub-carriers overlap with the bandwidth of the 72 sub-carriers).
The office notes that while Chen discloses SS-Block, and the frequency band that is occupied by the SS-Block, it does not disclose:
identifying locations of reference signal resources within the second set of wireless resources based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth; and 
receiving reference signal transmissions using the reference signal resources.
However, this technique was known at the time of the filing of the instant application. For example, the disclosure of Pan teaches:
identifying locations (fig.4 which discloses the locations of reference signal resources) of reference signal (fig.4 which discloses the Demodulation Reference Signal (e.g. the DMRS) which is a reference signal) resources (fig.4 which discloses the frequency locations or sub-carriers where the DMRS resides within the resources of the PBCH) within the second set of wireless resources (fig.4 which discloses the PBCH resources) based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth (par.[0110] which describes the DMRS being placed by a base station in particular frequency location/subcarriers in a subframes based which are resources in time and frequency and par.[0113] which describes altering the density of the DMRS as it relates to the PSS/SSS); and 
receiving reference signal transmissions using the reference signal resources (fig.9 and par.[0123] which describe the transmission from a base station to a mobile device the NR-SSS/PSS/PBCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Chen wherein the SSS/PSS are configured in a certain bandwidth and the PBCH in another bandwidth with the disclosure of Pan, which teaches altering the arrangement of the DMRS in the PBCH resources. The motivation/suggestion would have been to provide a reference signal for PBCH demodulation when necessary, yet also allowing the use of SSS/PSS for demodulation when available. 

Regarding claims 2, 16, and 29, Chen discloses:
wherein the second bandwidth is larger than the first bandwidth (fig.6 which teaches that the PBCH bandwidth which comprises 72 sub-carriers is larger than bandwidth allocated to the PSS/SSS).

Regarding claims 3 and 17, Pan discloses:
wherein identifying/configuring locations of the reference signal resources comprises:
identifying non-uniformly distributed reference signal resources across the second set of frequency resources (fig.4 option-2 wherein the DMRS is allocated using an offset, thus, the DMRS resources are allocated non-uniformly in the PBCH resources).
Regarding claims 4 and 18, Pan discloses:
the second set of frequency resources comprise a first subset of frequency resources that are overlapping with the first bandwidth and a second subset of frequency resources that are non-overlapping with the first bandwidth (fig.8 and par.[0119 – 0121]); and 
the second subset of frequency resources has a higher density of reference signal resources than the first subset of frequency resources (fig.8 which teaches that no DMRS or reduced density are in the overlapping region).
Regarding claims 5 and 19, Pan discloses:
wherein the first subset of frequency resources is devoid of reference signal resources (fig.8 and wherein the overlapping region can have no DMRS or little DMRS).
Regarding claims 6 and 20, Pan discloses:
the second set of wireless resources (fig.4 the PBCH resources) comprises a first subset of time resources (fig.4 which teaches the first PBCH resources which is separated on the time domain from the second PBCH resources) and a second subset of time resources (fig.4 as discussed above); and 
the reference signal resources are non-uniformly distributed across the first subset of time resources and the second subset of time resources (fig.4 and par.[0110] which teaches DMRS 422 is offset from DMRS 430; DMRS 424 is offset from DMRS 432; DMRS 426 is offset from DMRS 434 and DMRS 428 is offset from DMRS 436).

Regarding claims 7 and 21, Pan discloses:
the second set of wireless resources (fig.4 the PBCH resources) comprises a first subset of time resources (fig.4 which teaches the first PBCH resources which is separated on the time domain from the second PBCH resources) and a second subset of time resources (fig.4 as discussed above); and
the reference signal resources within the first subset of time resources occupy different frequency resources than at least a portion of reference signal resources within the second subset of time resources (fig.4 and par.[0110] which teaches DMRS 422 is offset from DMRS 430; DMRS 424 is offset from DMRS 432; DMRS 426 is offset from DMRS 434 and DMRS 428 is offset from DMRS 436. That is, the DMRS 422 occupies a first frequency sub-carrier which is offset from the sub-carriers which is occupied by DMRS 430 all the way down the frequency band of the second resources).

Regarding claims 8 and 22, Pan discloses,
the second set of wireless resources (fig.4 the PBCH resources) comprises a first subset of time resources (fig.4 which teaches the first PBCH resources which is separated on the time domain from the second PBCH resources) and a second subset of time resources (fig.4 as discussed above); and 
and at least a portion of the reference signal resources within the first subset of time resources and the second subset of time resources occupy common frequency tones (fig.4 wherein the DMRS are not offset in the frequency domain, thus, the reference signal resources in first DMRS and DMRS in the second set of PBCH are aligned in frequency).

Regarding claims 9 and 23, Chen discloses:
 wherein the second set of wireless resources comprise physical broadcast channel (PBCH) resources and the first set of wireless resources comprise synchronization signal resources (Fig.6 as described above which teaches that the PSS/SSS are aligned in the first 63 subcarriers, and the PBCH is configured in the 72 subcarriers).
Regarding claims 10 and 24, Chen discloses:
the PBCH resources (fig.9e which discloses the PBCH resources) comprise a first symbol of time resources (fig.9e symbol 892) and a third symbol of time resources (fig.9e and symbol 894); and 
the synchronization signal resources (fig.9e which teaches element 810) comprise a second symbol of time resources (fig.9e and element 893) and a fourth symbol of time resources (fig.9e and symbol 895), the second symbol of time resources located between the first symbol of time resources and the third symbol of time resources (Fig.9e element 893 which is between symbols 892 and 894), and the fourth symbol of time resources located after the second symbol of time resources (fig.9e symbol 895 is located after symbol 893).

Regarding claims 11 and 25, Chen discloses:
wherein the second symbol of time resources is for transmission of a secondary synchronization signal and the fourth symbol of time resources is for transmission of a primary synchronization signal (fig.9e which teaches that there is a first SS (e.g. either the SSS or PSS) in symbol 893 and a second SS in symbol 895. Also fig.17 teaches that the SSS or PSS could be multiplexed first interleaved with the PBCH).

Regarding claims 12 and 26, Pan discloses:
wherein the reference signal transmissions  comprise demodulation reference signal (DMRS) transmissions (fig.4 which teaches that the DMRS is transmitted in the PBCH resources. Also, Chen teaches that the BRS or MRS can be used as the DMRS).

Regarding claim 13, Pan discloses:
the second set of wireless resources (fig.4 PBCH) comprises a first subset of time resources (fig.4 first PBCH) and a second subset of time resources (fig.4 which teaches the second set of PBCH separate in time from the first PBCH as discussed above):
discloses identifying (fig.9 element 902 and 904 wherein the UE searches and detects PSS/SSS/TSS par.[0123]) a first set of wireless resources for synchronization signal transmissions (par.[0123] and fig.9) and a second set of wireless resources for broadcast channel transmissions (fig.9 and par.[0123 which describes decoding the PBCH), the second set of wireless resources comprising a first subset of time resources and a second subset of time resources (fig.4 as discussed above); 
identifying locations of reference signal resources within the first subset of time resources and the second subset of time resources (fig.4 and par.[0110]);
determining a waveform of the reference signal transmissions based at least in part on the locations of the reference signal resources (par.[0110] and fig.4 which discloses the sequence of DMRS either in same tone or in alternating tones (e.g. different waveforms) ); and 
performing channel estimation based at least in part on the received reference signal transmissions and the determined waveform of the reference signal transmissions (par.[0004] which discloses the process of channel estimation).

Regarding claims 14 and 27, Pan discloses:
determining one or more of a transmitter identification, timing information, or synchronization signal transmission configuration based at least in part on the received reference signal transmissions (fig.9 par.[0123] which recites, in part, “A NR-PSS signal may be searched for 902. Timing and frequency information may be acquired 904 using NR-PSS/NR-SSS. The configuration indicator carried on the NR-SSS indicating reference signal configuration may be decoded and the configuration indicator may be checked 906. As an example, FIG. 9 illustrates two overall reference configurations, configuration 1 908 and configuration 2 910. In configuration 1 908, PBCH reference signals are self-contained using DMRS. The DMRS may be mapped according to one of the various configurations shown in FIGS. 4-7. This information may also be carried on the NR-SSS.”).

Regarding claims 15 and 30, Chen discloses:
a processor (fig.2 which discloses a controller/processor),
memory (fig.2 element 230 which teaches the memory) in electric communication with the processor (fig.2 which discloses a memory communicatively coupled with the processor); and
instructions stored in the memory (par.[0009] discloses software stored in the memory) and executable by the processor (fig.2 discloses that the memory is coupled with the controller) to the cause the apparatus to perform a method for wireless communication (par.[0003] discloses 5G wireless communications), comprising: 
configuring a first set of wireless resources for synchronization signal transmissions (Fig.6 and par.[0155] describe the PSS/SSS configuration on frequency and time resources, wherein the PSS/SSS use 63 sub-carriers) and a second set of wireless resources for broadcast channel transmissions (fig.6 and par.[0155] describe the PBCH frequency, wherein the PBCH uses 72 sub-carriers), the first set of wireless resources comprising a first set of frequency resources that span a first bandwidth (fig.6 wherein the PSS/SSS resources span 63 sub-carriers) and the second set of wireless resources comprising a second set of frequency resources that span a second bandwidth (fig.6 which teaches that the PBCH spans 72 sub-carriers) that overlaps at least a portion of the first bandwidth (fig.6 wherein the PSS/SSS and PBCH are transmitted in the center of the bandwidth, and that the 63 sub-carriers overlap with the bandwidth of the 72 sub-carriers).
The office notes that while Chen discloses SS-Block, and the frequency band that is occupied by the SS-Block, it does not disclose:
identifying locations of reference signal resources within the second set of wireless resources based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth; and 
receiving reference signal transmissions using the reference signal resources.
However, this technique was known at the time of the filing of the instant application. For example, the disclosure of Pan teaches:
configuring locations (fig.4 which discloses the locations of reference signal resources) of reference signal (fig.4 which discloses the Demodulation Reference Signal (e.g. the DMRS) which is a reference signal) resources (fig.4 which discloses the frequency locations or sub-carriers where the DMRS resides within the resources of the PBCH) within the second set of wireless resources (fig.4 which discloses the PBCH resources) based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth (par.[0110] which describes the DMRS being placed by a base station in particular frequency location/subcarriers in a subframes based which are resources in time and frequency and par.[0113] which describes altering the density of the DMRS as it relates to the PSS/SSS); and 
transmitting reference signal transmissions using the reference signal resources (fig.9 and par.[0123] which describe the transmission from a base station to a mobile device the NR-SSS/PSS/PBCH) and synchronization signals using the first set of wireless resources (fig.4).	
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Chen wherein the SSS/PSS are configured in a certain bandwidth and the PBCH in another bandwidth with the disclosure of Pan, which teaches altering the arrangement of the DMRS in the PBCH resources. The motivation/suggestion would have been to provide a reference signal for PBCH demodulation when necessary, yet also allowing the use of SSS/PSS for demodulation when available.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moon et al. (US 2018/0262900 A1) “Method and Apparatus for Transmitting a Discovery Signal, and Method and Apparatus for Receiving a Discovery Signal” fig.11
Zhou et al. (US 2018/0278356 A1) “Method and Device for Configuring and Receiving Common Control Channel” fig.4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411